DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group I; Figs. 2 and 10-11 directed towards container insert
Group I(a); Fig. 2 and 11 directed to a solid insert
Group I(a)(1); Fig. 2 the top most 103 directed to a solid t-shaped insert 
Group I(a)(2); Fig.11 directed to 303d solid circular insert
Group I(b); Fig. 2 directed to a solid t-shaped insert with a seal
Group I(c); Fig. 2 directed to a t-shaped insert with a center opening
Group I(d); Fig. 10 and 11 directed to circular insert with a center opening
Group I(d)(1): Fig. 10 directed to 303
Group I(d)(2): Fig. 11 directed to 303e with a rounded slot detent
Group I(d)(3): Fig. 11 directed to 303f with rectangular slot detent
Group I(e); Fig. 10a and 11 directed to a circular insert with a center opening and a seal
Group I(e)(1): Fig. 11 directed to 303a insert with O-ring 
Group I(e)(2): Fig. 11 directed to 303b insert with flap seal
Group I(e)(3): Fig. 11 directed to 303c insert with disk seal
Group II; Fig. 6, directed towards container with pinching closure
Group III; Fig. 4, directed towards kit including various containers and carrier
Group IV: Figs. 3 and 7-9 directed towards a removable bottom closure
Group IV(a): Fig. 3 directed to circular rod 
Group IV(b): Fig. 7-8 directed to an oblong cam
Group IV(c): Fig. 9 directed to an oblong cam and removable stabilizer
The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics that are listed in the description of each species above i.e. Group IV(c) is directed to a removable stabilizer not required by any other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries) looking for different closure types (pinching, insert), different seal types, different insert types.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. Applicant is advised if Group I or IV is elected a sub group must also be elected i.e. Group I(a)(1).
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/            Examiner, Art Unit 3735          

/Anthony D Stashick/            Supervisory Patent Examiner, Art Unit 3735